                                                  Case 18-12491-CSS                                        Doc 82                 Filed 11/09/18                           Page 1 of 3

Fill in this information to identify the case:
 Debtor name: PROMISE HEALTHCARE GROUP, LLC, et al.                                                                                                                                                                Check if this is an amended filing
 United States Bankruptcy Court for the: District of Delaware
 Case number (if known): 18-12491 (CSS) (Jointly Administered)


Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                                                                                                                      12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. §
101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.


Name of creditor and complete mailing address, including zip code           Name, telephone number, and email address of creditor            Nature of the claim(for           Indicate if       Amount of unsecured claim
                                                                            contact                                                          example, trade debts, bank        claim is          If the claim is fully unsecured, fill in only unsecured
                                                                                                                                             loans, professional services,     contingent,       claim amount. If claim is partially secured, fill in
                                                                                                                                             and government contracts)         unliquidated,     total claim amount and deduction for value of
                                                                                                                                                                               or disputed       collateral or setoff to calculate unsecured claim.
                                                                                                                                                                                                  Total claim,      Deduction for
                                                                                                                                                                                                   if partially value of collateral Unsecured Claim
                                                                                                                                                                                                     secured           or setoff
                    HEB ABABA, RONALDOE GUTIERREZ, AND
                                                                            HEB ABABA, RONALDOE GUTIERREZ, AND YOLANDA
                    YOLANDA PENNEY
                                                                            PENNEY
                    ATTN: Joseph Antonelli, Esq. & Janelle Carney,
                                                                            ATTN: Joseph Antonelli, Esq. & Janelle Carney, Esq.
1                   Esq.                                                                                                                     Lititgation Settlement                                                                       $3,324,801.00
                                                                            PHONE: 909.393.0223
                    C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                                            FAX: 909.393.0471
                    14758 PIPELINE AVE, SUITE E, 2ND FLOOR
                                                                            EMAIL: jantonelli@antonellilaw.com
                    CHINO HILLS, CA 91709
                                                                            CARDINAL HEALTH PHARMA
                    CARDINAL HEALTH PHARMA
                                                                            ATTN: Tyronza Walton
                    ATTN: Tyronza Walton
2                                                                           PHONE: 614.553.3154                                              Trade Payable                                                                                $1,750,290.49
                    7000 CARDINAL PLACE
                                                                            FAX: 614.652.4117 fax
                    DUBLIN, OH 43017
                                                                            EMAIL: Tyronza.Walton@cardinalhealth.com
                    RXBENEFITS, INC                                         RXBENEFITS, INC
                    ATTN: Brian Friedenberg                                 ATTN: Brian Friedenberg
3                   3599 BLUE LAKE DRIVE                                    PHONE: 205.789.5991                                              Trade Payable                                                                                $1,446,879.76
                    SUITE 200                                               FAX: 205.980.2354
                    BIRMINGHAM, AL 35243                                    EMAIL: generalinfo@rxbenefits.com
                                                                            PACIFIC NATIONAL GROUP
                    PACIFIC NATIONAL GROUP
                                                                            ATTN: Steve Matheson
                    ATTN: Steve Matheson
4                                                                           PHONE: 626.357.4400                                              Lititgation Settlement                                                                       $1,324,512.24
                    2392 SOUTH BATEMAN AVENUE
                                                                            FAX: (626) 256.9550
                    IRWINDALE, CA 91010
                                                                            EMAIL: info@pacnatgroup.com
                    MEDCENTRIS
                                                                            MEDCENTRIS
                    ATTN: Pete Hartley
                                                                            ATTN: Pete Hartley
                    46 LOUIS PRIMA DRIVE
5                                                                           PHONE: 855 432.5328                                              Trade Payable                                                                                $1,303,347.59
                    SUITE A
                                                                            FAX:
                    ATTN: LAURA BEGNAUD
                                                                            EMAIL: pete.hartley@medcentris.com
                    COVINGTON, LA 70433
                                                                            FREEDOM MEDICAL, INC.
                    FREEDOM MEDICAL, INC.
                                                                            ATTN: Eric S. Wenzel
                    ATTN: Eric S. Wenzel
6                                                                           PHONE: 610 903.0200 Ext 153                                      Trade Payable                                                                                $1,206,955.66
                    219 WELSH POOL ROAD
                                                                            FAX: 610.903.0180
                    EXTON, PA 19341
                                                                            EMAIL: ewenzel@freedommedical.com
                                                                            CAREFUSION 211, INC.
                    CAREFUSION 211, INC.
                                                                            ATTN: Audrey Spencer
                    ATTN: Audrey Spencer
7                                                                           PHONE: 217 568 6539 x118006                                      Trade Payable                                                                                $1,036,882.83
                    88253 EXPEDITE WAY
                                                                            FAX:
                    CHICAGO, IL 60695
                                                                            EMAIL: Audrey.Spencer@vyaire.com
                    PENNSYLVANIA MANUFACTURERS' ASSOCIATION                 PENNSYLVANIA MANUFACTURERS' ASSOCIATION
                    INSURANCE COMPANY                                       INSURANCE COMPANY
                    ATTN: KEVIN AUSTIN ASHLEY                               ATTN: KEVIN AUSTIN ASHLEY
8                                                                                                                                            Litigation Settlement                                                                          $955,612.05
                    C/O PETERSON AND MYERES, P.A.                           PHONE: 863.294.3360
                    242 W. CENTRAL AVENUE                                   FAX: 863.293.4104
                    WINTER HAVEN, FL 33880                                  EMAIL: Kashley@petersonmyers.com
                    MORRISON                                                MORRISON
                    ATTN: Tracy Rogge                                       ATTN: Tracy Rogge
9                   400 NORTHRIDGE ROAD                                     PHONE: 404.236.7928                                              Trade Payable                                                                                  $942,838.15
                    SUITE 600                                               FAX: 404.660.9166
                    ATLANTA, GA 30350                                       EMAIL: tracyrogge@iammorrison.com
                                                                            INTERMOUNTAIN/LDS
                    INTERMOUNTAIN/LDS
                                                                            ATTN: Monte Crockett
                    ATTN: Monte Crockett
10                                                                          PHONE: 801 442.2000                                              Trade Payable                                                                                  $873,559.84
                    36 S. STATE STREET
                                                                            FAX:
                    SALT LAKE CITY, UT 84111
                                                                            EMAIL: Monte.Crockett@imail.org
                    AMERIHEALTH CARITAS LOUSIANA, INC.                      AMERIHEALTH CARITAS LOUSIANA, INC.
                    ATTN: Robert Lewis Rieger , Jr.                         ATTN: Robert Lewis Rieger , Jr.
11                  C/O ADAMS & REESE, LP‐BR                                PHONE: 225.336.5200                                              Litigation Settlement                                                                          $821,896.00
                    450 LAUREL STREET, SUITE 1900                           FAX: 225.336.5200
                    BATON ROGUE, LA 70801                                   EMAIL: robert.rieger@arlaw.com

                    M*MODAL SERVICES, LTD                                   M*MODAL SERVICES, LTD
                    ATTN: Kashyap Joshi                                     ATTN: Kashyap Joshi
12                  5000 MERIDIAN BOULEVARD                                 PHONE: 615 798 3572                                              Trade Payable                                                                                  $755,158.19
                    SUITE 200                                               FAX:
                    FRANKLIN, TN 37067                                      EMAIL: kashyap.joshi@mmodal.com
Debtor PROMISE HEALTHCARE GROUP, LLC, et al.   Case 18-12491-CSS                                 Doc 82                Filed 11/09/18                            Page 2 of 3Case number 18-12491 (CSS) (Jointly Administered)
Name of creditor and complete mailing address, including zip code   Name, telephone number, and email address of creditor        Nature of the claim(for            Indicate if     Amount of unsecured claim
                                                                    contact                                                      example, trade debts, bank         claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                                                                 loans, professional services,      contingent,     claim amount. If claim is partially secured, fill in
                                                                                                                                 and government contracts)          unliquidated,   total claim amount and deduction for value of
                                                                                                                                                                    or disputed     collateral or setoff to calculate unsecured claim.
                                                                                                                                                                                     Total claim,      Deduction for
                                                                                                                                                                                      if partially value of collateral Unsecured Claim
                                                                                                                                                                                        secured           or setoff
                                                                    ORACLE AMERICA INC
                    ORACLE AMERICA INC
                                                                    ATTN: David Trasatti
                    ATTN: David Trasatti
13                                                                  PHONE: +1 617 510 4922                                       Trade Payable                                                                               $740,013.88
                    500 ORACLE PARKWAY
                                                                    FAX:
                    REDWOOD SHORES, CA 94065
                                                                    EMAIL: david.trasatti@oracle.com
                    WILLIS‐KNIGHTON HEALTH SYSTEM                   WILLIS‐KNIGHTON HEALTH SYSTEM
                    ATTN: Wendy Ward                                ATTN: Wendy Ward
14                  CORPORATE OFFICE                                PHONE: 318 212.4030                                          Trade Payable                                                                               $627,497.39
                    2600 GREENWOOD ROAD                             FAX:
                    SHREVEPORT, LA 71103                            EMAIL: wward@wkhs.com
                    LEWIS BRISBOIS                                  LEWIS BRISBOIS
                    ATTN: Jeff Ranen                                ATTN: Jeff Ranen
15                  633 W FIFTH STREET                              PHONE: 213.580.3921                                          Professional Services                                                                       $615,560.13
                    SUITE 4000                                      FAX:
                    LOS ANGELES, CA 90071                           EMAIL: Jeffrey.Ranen@lewisbrisbois.com
                                                                    MEDLINE INDUSTRIES, INC.
                    MEDLINE INDUSTRIES, INC.
                                                                    ATTN: Lisa Foreman
                    ATTN: Lisa Foreman
16                                                                  PHONE: 847.643.4233                                          Trade Payable                                                                               $614,027.12
                    3 LAKES DR
                                                                    FAX: 847.9492287
                    NORTHFIELD, IL 60093
                                                                    EMAIL: lforeman@medline.com
                    CAREFUSION SOLUTIONS, LLC                       CAREFUSION SOLUTIONS, LLC
                    ATTN: Sonya Sandsmark                           ATTN: Sonya Sandsmark
17                  25082 NETWORK PLACE                             PHONE: 858.617.2812                                          Trade Payable                                                                               $582,678.65
                    SUITE #205                                      FAX:
                    CHICAGO, IL 60673‐1250                          EMAIL: Sonya.Sandsmark@bd.com
                    ZURICH NORTH AMERICA                            ZURICH NORTH AMERICA
                    ATTN: Dale Wieczorek                            ATTN: Dale Wieczorek
18                  P.O. BOX 6066-11                                PHONE: 800.236.2604                                          Trade Payable                                                                               $559,743.62
                    HERMITAGE, PA 16148                             FAX: 800.621.7295
                                                                    EMAIL: Dale.Wieczorek@recovery-group.com
                    PARAMOUNT GENERAL HOSPITAL                      PARAMOUNT GENERAL HOSPITAL
                    ATTN: Lynda Mecoli                              ATTN: Lynda Mecoli
19                  21520 S. PIONEER BLVD.                          PHONE: 954.454.6640                                          Landlord                                                                                    $504,577.14
                    SUITE # 205                                     FAX:
                    HAWAIIAN GARDENS, CA 90716                      EMAIL: Lynda@immpco.com
                                                                    PARKLAND HEALTH & HOSPITAL SYSTEMS
                    PARKLAND HEALTH & HOSPITAL SYSTEMS
                                                                    ATTN: Keri Disney‐Story
                    ATTN: Keri Disney‐Story
20                                                                  PHONE: 214 590 4171                                          Trade Payable                                                                               $440,929.42
                    5200 HARRY HINES BLVD
                                                                    FAX:
                    DALLAS, TX 75235
                                                                    EMAIL: keri.disney‐story@phhs.org
                                                                    EAST BATON ROUGE MED. CNTR‐ANC SVCS
                    EAST BATON ROUGE MED. CNTR‐ANC SVCS
                                                                    ATTN: Stephanie Bushart
                    ATTN: Stephanie Bushart
21                                                                  PHONE: 225 7522470                                           Trade Payable                                                                               $431,879.80
                    17000 MEDICAL CENTER DRIVE
                                                                    FAX:
                    BATON ROUGE, LA 70816
                                                                    EMAIL: stephanie.bushart@ochsner.org
                                                                    IRON MOUNTAIN, INC
                    IRON MOUNTAIN, INC
                                                                    ATTN: Frank Willard
                    ATTN: Frank Willard
22                                                                  PHONE: 610.427.9152                                          Trade Payable                                                                               $431,785.94
                    2000 LONE STAR DRIVE
                                                                    FAX:
                    DALLAS, TX 75235
                                                                    EMAIL: Frank.Willard@ironmountain.com

                    BUCHALTER NEMER                                 BUCHALTER NEMER
                    ATTN: Mary Rose                                 ATTN: Mary Rose
23                  1000 WILSHIRE BOULEVARD                         PHONE: 213 891.5727                                          Professional Services                                                                       $420,399.57
                    SUITE 1500                                      FAX: (213) 896.0400
                    LOS ANGELES, CA 90017                           EMAIL: mrose@buchalter.com
                                                                    QUESTCARE MEDICAL SERVICES, PLLC
                    QUESTCARE MEDICAL SERVICES, PLLC
                                                                    ATTN:
                    ATTN:
24                                                                  PHONE: 800 369 8397                                          Trade Payable                                                                               $407,816.12
                    7032 COLLECTIONS CENTER DRIVE
                                                                    FAX: 214.217.1901
                    CHICAGO, IL 60693
                                                                    EMAIL:
                    HURON CONSULTING GROUP, INC                     HURON CONSULTING GROUP, INC
                    ATTN: Holly Katz                                ATTN: Holly Katz
25                  1 BATTERYMARCH PARK                             PHONE: 312.235.8520                                          Professional Services                                                                       $385,018.82
                    SUITE 311                                       FAX:
                    QUINCY, MA 2169                                 EMAIL: hkatz@huronconsultinggroup.com
                    STEALTH PARTNER GROUP                           STEALTH PARTNER GROUP
                    ATTN:                                           ATTN:
26                  18940 NORTH PIMA ROAD                           PHONE: 480.397.5800                                          Trade Payable                                                                               $353,317.04
                    SUITE 210                                       FAX: 480.397.5811
                    SCOTTSDALE, AZ 85255                            EMAIL: contactus@stealthpartnergroup.com
                                                                    VSH2008 LLC ‐ RENT
                    VSH2008 LLC ‐ RENT
                                                                    ATTN: Danny Brown
                    ATTN: Danny Brown
27                                                                  PHONE: 225 571 7133                                          Landlord                                                                                    $340,175.26
                    PO Box 800
                                                                    FAX:
                    ST. FRANCISVILLE, LA 70775
                                                                    EMAIL: danbrown1957@yahoo.com

                                                                    BOSTON SCIENTIFIC CORPORATION
                    BOSTON SCIENTIFIC CORPORATION
                                                                    ATTN: Emilia Correia
                    ATTN: Emilia Correia
28                                                                  PHONE: 979‐690‐7799                                          Trade Payable                                                                               $312,099.88
                    ONE BOSTON SCIENTIFIC PLACE
                                                                    FAX:
                    NATICK, MA 1760
                                                                    EMAIL: emilia.correia@bsci.com




Official Form 204                                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unecured Claims                                                                       Page 2
Debtor PROMISE HEALTHCARE GROUP, LLC, et al.   Case 18-12491-CSS                                 Doc 82                Filed 11/09/18                            Page 3 of 3Case number 18-12491 (CSS) (Jointly Administered)
Name of creditor and complete mailing address, including zip code   Name, telephone number, and email address of creditor        Nature of the claim(for            Indicate if     Amount of unsecured claim
                                                                    contact                                                      example, trade debts, bank         claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                                                                 loans, professional services,      contingent,     claim amount. If claim is partially secured, fill in
                                                                                                                                 and government contracts)          unliquidated,   total claim amount and deduction for value of
                                                                                                                                                                    or disputed     collateral or setoff to calculate unsecured claim.
                                                                                                                                                                                     Total claim,      Deduction for
                                                                                                                                                                                      if partially value of collateral Unsecured Claim
                                                                                                                                                                                        secured           or setoff



                    EFFICIENT MANAGEMENT RESOURCE SYSTEMS,          EFFICIENT MANAGEMENT RESOURCE SYSTEMS, INC.
                    INC.                                            ATTN: Craig Garner
                    ATTN: Craig Garner                              PHONE: 310.694.9025
29                  13273 FIJI WAY                                  FAX: 310.458.1560                                            Litigation                                Y                                            Unliquidated
                    SUITE 250                                       EMAIL: craig@garnerhealth.com
                    MARINA DEL RAY, CA 90292




                    SURGICAL PROGRAM DEVELOPMENT
                                                                    SURGICAL PROGRAM DEVELOPMENT
                    ATTN: Amin Al-Sarraf
                                                                    ATTN: Amin Al-Sarraf
                    333 SOUTH HOPE ST.
30                                                                  PHONE: 310.785.3586                                          Litigation                                Y                                            Unliquidated
                    SUITE 2610
                                                                    FAX: 310.282.6286
                    LOS ANGELES, CA 90071
                                                                    EMAIL: aalsarraf@glaserweil.com




Official Form 204                                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unecured Claims                                                                       Page 3
